DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is in response to the Patent Trial and Board (PTAB) decision with Notification Date 3/31/2021. 
 Claims 1, 3-16 and 18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach 
causing an account ribbon, having a plurality of message fields each having a unique link selected from a predetermined plurality of links, to be persisted across a plurality of webpages of a website as a component part of a graphical user interface that is provided by each of the plural webpages, wherein each of the unique links is also persisted with the account ribbon across the plurality of webpages of the website, wherein each of the unique links is activatable to cause a display of a menu having at least one menu link, wherein each menu link is activatable to access a type of user related information, wherein the unique links are selected from the predetermined plurality of links when a first one of the plural webpages of the website is caused to be presented to a user that has logged into the website, wherein the type of user related information that is accessible via activation of a one of the menu links is determined when each of the unique links is activated, and wherein the unique links are selected and the menu items are determined considering at least one characteristic of the user.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.


As noted in the Patent Trial and Board (PTAB) decision with Notification Date 2/17/2021:
“… claim 1...    
Appellant replies, arguing that “while Lee may disclose certain graphical user interface elements that can be used to display ‘drop-down’ menus . . ., Lee never discloses, teaches, or suggests that an activation of a link in the relied upon ‘uniform navigation bar’ will result in the display of a menu.” Reply Br. 2-3…
Appellant’s argument is persuasive of reversible Examiner error. In particular, the Examiner fails to provide sufficient evidence or reasoning explaining why activation of links corresponding to the recited account ribbon result in display of a menu. In our review of the Lee reference, we are unable to identify a detailed description of what is depicted in Lee’s Figures 29-31 that would support a conclusion that activation of links associated with, what has been referred to as, Lee’s “uniform navigation bar,” would result in display of a menu. Similarly, although Figure 30 depicts buttons with down-arrows that we might speculate can or would cause a menu to be displayed, no such menu is depicted or described by Lee…
Instead, Lee uses the word “menu” only once, describing use of a menu in building an HTML web page, but not in the HTML page that is built as a result. See Lee, col. 8,11. 29-35. We decline to sustain the rejection of claim 1 based on speculation as a substitute for evidence. Because we agree with at least one of the dispositive arguments advanced by Appellant, we do not reach the merits of Appellant’s other arguments…
For the reasons discussed above, and constrained by the record before us, we do not sustain the Examiner’s rejection of independent claim 1 under 35 U.S.C. § 103. Furthermore, we do not sustain the Examiner’s rejections of claims 3-16 and 18, which depend directly or indirectly from claim 1…
We reverse the Examiner’s rejection of claims 1,3,5, stand rejected under pre-AIA  35 U.S.C. § 103(a) over Lee, Mitchell, and Sattler.
We reverse the Examiner’s rejection of claim 4 under pre-AIA  35 U.S.C. § 103(a) over Lee, Mitchell, Sattler, and Wechsler.
We reverse the Examiner’s rejection of claims 6-8 under pre-AIA  35 U.S.C. § 103(a) over Lee, Mitchell, Sattler, and Katz.
We reverse the Examiner’s rejection of claim 9 under pre-AIA  35 U.S.C. § 103(a) over Lee, Mitchell, Sattler, and Good.
We reverse the Examiner’s rejection of claims 10 and 18 under pre-AIA  35 U.S.C. § 103(a) over Lee, Mitchell, Sattler, and Racco.
We reverse the Examiner’s rejection of claims 11-16 under pre-AIA  35 U.S.C. § 103(a) over Lee, Mitchell, Sattler, Racco, and Lindoerfer”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178